Citation Nr: 1726192	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and from August 1976 to May 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO, inter alia, denied increased (compensable) ratings for tinea pedis and lumbosacral strain.

In a March 2013 rating decision, the RO found clear and unmistakable error (CUE) in the evaluation of lumbosacral strain, and established a retroactive evaluation of 10 percent from December 10, 1998.  In that decision, the RO also assigned a 40 percent rating for lumbosacral strain from July 27, 2010 (the date of claim for an increased rating).

In June 2016, the Board denied a compensable rating for tinea pedis and a rating in excess of 40 percent for lumbosacral strain.  Also in that decision, although the RO denied a TDIU in the June 2011 rating decision and the Veteran did not specifically appeal this determination, the Board found that the issue of entitlement to a TDIU was raised as part of the increased rating claims for tinea pedis and lumbosacral strain (see Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)) and remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.10, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  First, VA notified the Veteran in a July 2016 letter of the information and evidence needed to substantiate and complete a TDIU claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently adjudicated in an August 2016 supplemental statement of the case (SSOC).

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording him VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to determine the claim in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

Moreover, in its June 2016 remand, the Board instructed the AOJ to provide the Veteran with appropriate notice of VA's duties to notify and assist, as well as to provide him with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information in connection with the inferred TDIU claim.  In July 2016, the AOJ provided the Veteran with such notice and form and requested that he provide the requisite information.  However, the Veteran did not submit the form and/or otherwise respond.  As the Veteran did not submit the form and/or otherwise respond, the AOJ was not required to take additional action.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street").  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-7 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where the Board's remand instructions were substantially complied with).

The Board will therefore proceed to the merits of the remaining claim on appeal.

II.  Analysis

A TDIU is provided where the combined schedular evaluation for service-connected disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment, by reason of his or her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16(a), if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

However, for those veterans who fail to meet the percentage requirements set forth above in accordance with 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned on an extra-schedular basis by VA's Director of Compensation Service when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  Although the Board cannot grant a TDIU in the first instance under this regulation, it must still determine whether a remand for referral to VA's Director of Compensation Service is so warranted for extra-schedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, 4 Vet. App. at 363.  "A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment."  Id.  The ultimate question, however, is "whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."  Id.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id. 

In this case, the Veteran is in receipt of service connection for the following: lumbosacral strain, rated 40 percent from July 27, 2010; plantar callosity of the right foot, rated 20 percent; hemorrhoids, rated noncompensable (zero percent); pseudo folliculitis, rated noncompensable; and tinea pedis, rated noncompensable.  As such, with regard to the entire appeal period at issue, the Veteran's combined rating is 50 percent, and he thus does not meet the percentage requirements for a TDIU in accordance with 38 C.F.R. § 4.16(a).  See 38 C.F.R. §§ 4.16(a), 4.25.  Nevertheless, as mentioned above, if a veteran does not meet these percentage requirements, but his or her service-connected disabilities are sufficient to produce unemployability, the Board must remand the issue of TDIU for referral to VA's Director of Compensation Service for extra-schedular consideration.  However, for the following reasons, the Board finds that such action is not warranted in this case.

Here, in a July 2010 statement in support of claim (VA Form 21-4138), the Veteran stated that "[m]y conditions are affecting my entire way of life, and I have been unemployable for about 10 years or more."  As briefly mentioned above, the AOJ sent a letter to the Veteran in June 2016 and asked him to complete a formal application for a TDIU (VA Form 21-8940), on which he could specify his education, employment, and earnings history.  However, the Veteran failed to respond to the letter and/or submit any completed VA Form 21-8940, and has not otherwise provided any information pertaining to his employment history or his current employment status.  See Wood, supra.  As such, information relating to the Veteran being "unemployable" appears incomplete.  Nonetheless, VA's Adjudication Manual provides that if the issue of TDIU is raised and the Veteran fails to complete and return a VA Form 21-8940, VA must make a decision on the issue of entitlement to a TDIU based on the available evidence of record.  See M21-1, IV.ii.2.F.2.b. (updated May 31, 2017).

Turning to the available evidence of record, according to a May 1999 Income-Net Worth and Employment Statement (VA Form 21-527), the Veteran completed four years of high school and a half a year of technical college for "heavy equipment operator."  In addition, according to this statement, the Veteran last worked for a beverage company as a "lift driver" for 10 and a half months until he became unable to work due to his back and feet in December 1998.  However, a February 1999 private treatment record from Dr. D.E.T. noted that the Veteran "realizes that he probably is not going to be going back to work as a fork lift operator but his other job is as a security guard and he is thinking about doing that kind of work full-time."  Also, a March 1999 private treatment record from Dr. D.E.T. noted that the Veteran was "now working in the warehouse picking up full bottles and cases of soda and loading and unloading trucks."  In addition, VA treatment notes show that the Veteran worked part-time as a plumber as early as April 2009 until no later than December 2014.  See April 2009 VA Physical Therapy Consult Note, September 2010 VA Primary Care Note, and December 2014 VA Occupational Therapy Consult Note.

In December 2010, the Veteran underwent a VA contracted examination for tinea pedis and lumbosacral strain.  With regard to his tinea pedis, the Veteran reported that he did not experience any overall functional impairment from the condition.  With regard to his lumbosacral strain, he reported that he had limitations in walking and that, on average, he could only walk 25 feet due to the condition.  He indicated that it would take 10 minutes for him to walk the 25 feet.  He also reported that during flare-ups, he experienced functional impairment described as difficulty walking due to pain.  He also reported that he last worked about six years ago, and that he was unable to work due to his back issue.  With regard to functional impairment caused by the Veteran's lumbosacral strain, the VA contracted examiner stated that "[t]he veteran reports significant activity limitations, however, sedentary occupations would be feasible."  With regard to functional impairment caused by the Veteran's tinea pedis and lumbosacral strain, the VA contracted examiner opined that the effect of the conditions on usual occupation was minimal but that occupations with a high level of physical function could be difficult with regard to back pain and limited motion, and that the Veteran's daily activities were not affected by his conditions.  

In February 2011, the Veteran underwent a VA contracted examination for plantar callosity, pseudo folliculitis, and hemorrhoids.  During that examination, the Veteran reported that his usual occupation was a stock clerk, which he had performed since 1999.  He also reported that he was not currently employed, and that his last date of employment was 2000.  With regard to plantar callosity, he reported overall functional impairment as "all activities due to pain."  He also reported that at times of pain from his plantar callosity, he could function without medication.  He also reported that due to plantar callosity, he experienced pain and stiffness at rest as well as with standing or walking.  He also reported that due to his plantar callosity, he was unable to take a shower, vacuum, drive a car, cook, climb stairs, take out trash, walk, shop, perform gardening activities and push a lawn mower.  With regard to pseudo folliculitis he reported that he did not experience any overall functional impairment from the condition.  With regard to hemorrhoids, he reported that he did not experience any overall functional impairment from the condition.  On examination, the VA contracted examiner stated that the Veteran had limitation with standing and walking, and that he was only able to stand 15 to 30 minutes.  However, the VA contracted examiner ultimately opined that there was no functional loss from the Veteran's plantar callosity, pseudo folliculitis, and hemorrhoids.  The VA contracted examiner explained that there was functional impairment only from the Veteran's nonservice-connected plantar warts, which were very painful and required that he limit his weight bearing due to the pain.

In June 2015, the Veteran underwent a VA back conditions examination and a VA skin diseases examination.  With regard to the back conditions examination, the VA examiner diagnosed the Veteran with lumbosacral strain and lumbar spine degenerative disc disease (DDD) with radiculopathy.  The VA examiner opined that the Veteran's back condition impacted his ability to work, stating that the Veteran "reports pain limits him from bending in all directions, he is limited to lifting 10 pounds."  The VA examiner further stated that "[t]his would limit his ability to lift/pull/push/bend/twist/squat/climb," and that "[i]t does not limit his ability to reach over head, or do other sedentary activities such as grasp, grip, write, type, or answer telephones."  However, the VA examiner concluded that the Veteran's limitations were due to his lumbar spine DDD with radiculopathy and not his service-connected lumbosacral strain.  Moreover, the VA examiner concluded that the Veteran's lumbar spine DDD with radiculopathy was a separate condition not related to his service-connected lumbosacral strain. 

With regard to the skin conditions examination, the VA examiner diagnosed the Veteran with tinea pedis and onychomycosis.  The VA examiner concluded that the onychomycosis was a progression of the Veteran's service-connected tinea pedis.  The VA examiner opined that the Veteran's skin conditions did not impact his ability to work.  In this regard, the VA examiner further stated that the onychomycosis and tinea pedis did not impair the Veteran from doing any sedentary or physical activities, such as "lift/carry/push/pull/walk/stand/bend/twist/stand/ squat/climb/drive/reach overhead or grasp/grip/type write/answer telephone."  The VA examiner also noted that the tinea pedis was a chronic recurrent condition, but that the Veteran could not recall the last time has had a flare-up of the condition and noted no active treatment for the condition in years.  

The Board notes that in March 2000, the Veteran was awarded Social Security Administration (SSA) disability benefits for "disorders of back."  See SSA Disability Determination and Transmittal (SSA-831-U3).  However, such evidence is not dispositive in this case.  SSA disability findings are not binding on the Board, but do constitute evidence that cannot be ignored, and if they are not accepted, the Board must explain its reasons for so finding.  Anderson v. Brown, 5 Vet. App. 347, 353 (1993) (citing Collier v. Derwinski, 1 Vet.App. 413, 417 (1991)).  Here, the March 2000 SSA decision awarding the disability benefits clearly stated that such benefits were for "status post lumbar surgery X 2, disc protrusion at L5-S1, radiculopathy with pain and numbness, and ongoing sciatica," nonservice-connected back conditions.  Moreover, the Veteran's application for such SSA disability benefits shows that such benefits were sought for his back condition specifically related to work injuries in 1998.  In addition, the March 2000 SSA decision made no mention of any of the Veteran's service-connected disabilities, which is evidence that tends to show that the Veteran's service-connected disabilities were not affecting his employability.  Thus, the SSA's disability finding in this case does not warrant a finding by the Board that the Veteran is unemployable due to his service connected disabilities.

The above shows that the weight of the evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to obtain or maintain substantially gainful employment during the period on appeal.  In this regard, the lay evidence indicates that the Veteran was capable of performing the work of a miscellaneous warehouse worker, security guard, stock clerk and/or plumber.  Although the Veteran reported that he only worked as a plumber part-time, there is no indication that this work was marginal in nature, as he has not provided any detailed information concerning his work history, even failing to respond to the AOJ's June 2016 letter and/or failing to submit the requested VA Form 21-8940.  Moreover, the medical evidence shows that the Veteran is capable of performing the acts required for employment, especially sedentary employment.  Although the VA/VA contracted examiners noted above did not provide a rationale for all their conclusions, reading their opinions as a whole and in context of the evidence of record, they were based on detailed examination findings and are therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Additionally, although the Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one, medical evidence addressing the functional effects of a veteran's disability(ies) on his ability to perform the acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Board acknowledges the Veteran's contentions that his service-connected disabilities render him unemployable.  The Veteran is competent to make statements in this regard, as the question of whether a veteran could perform the acts required by employment at a given time is one about which a lay person may provide competent evidence.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Nevertheless, the Board finds the opinions of the health care professionals noted above, based on examination concerning the degree of functional impairment caused by the Veteran's service-connected disabilities, and consistent with the other evidence of record, to be of greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the preponderance of the evidence reflects that the functional impairment from the Veteran's service-connected disabilities has not been shown to be so severe as to preclude substantially gainful employment.  Accordingly, the Board finds that the procedures for referring this matter for extra-schedular consideration are not met, and the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


